DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8, 10, 12, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinozaki (WO 2012/014490; English equivalent US 2013/0133675 used for citation) or Roberts (US 4,819,665). 
Regarding claims 2-7, 10, 12, 
Shinozaki teaches the heat-conducting elements comprise aluminum but does not disclose the second heat-conducting element comprises steel. Roberts teaches a smoking article where aluminum or steel is used as a heat-conducting element [col. 20, l. 6-9]. It thereby would have been obvious to one of ordinary skill in the art to use steel for the heat-conducting elements in Shinozaki to achieve predictable results. The Courts have held that it is prima facie obvious to substitute art recognized equivalents for the same purpose, Smith v. Hayashi, 209 USPQ.754 (Bd. of Pat, inter. 1980). 
Regarding claim 8, Shinozaki teaches the total thickness of the metal layers is 30 microns [0085], and thereby when two metal layers are used, teaches or suggests the second layer (heat-conducting element) has a thickness of 15 microns.
Regarding claim 13, Shinozaki teaches the heat source is impermeable to air [0103], i.e. a blind combustible heat source in which no longitudinal airflow channels are provided in the heat source, so that air drawn through the smoking article during use does not pass through any airflow channels along the heat source.
Regarding claim 15, as Shinozaki teaches the layers are laminated, this would suggest to one of ordinary skill in the art that the upstream and downstream edges of the heat-conducting elements would be substantially aligned.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Shinozaki and Roberts as applied to claim 2 above, and further in view of Poget (WO 2011/117750).
Shinozaki teaches the first and second heat-conducting elements are separated by a paper wrapper. A distance of separation is not taught. Poget teaches a smoking article comprising a paper wrapper 30 having a thickness of 140 microns [Fig. 2; page 8, lines 1-20]. As this is a conventional paper wrapper thickness known in the art, it would have been obvious to one of ordinary skill in the art to apply to the paper wrapper of modified Shinozaki to achieve predictable results. The first and second heat-conducting elements would thus be radially separated by 140 microns.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Shinozaki and Roberts as applied to claim 2 above, and further in view of Maeder (US 2009/0065011).
Modified Shinozaki does not teach the claimed arrangement. Maeder teaches a smoking article including a first heat-conducting element 22 and a second heat-conducting element 32 for retaining heat downstream of the first element [Fig. 2; 0048], This would suggest to one of ordinary skill in the art that in the article of modified Shinozaki, the second heat-conducting element may extend beyond the first heat-conducting element in a downstream direction to achieve the predictable result of retaining heat in the rear portion of the substrate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,849,357. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims of the ‘357 patent. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest modifying the smoking art of Shinozaki in view of Roberts as applied in the rejection of claim 2 above such that the second heat-conducting element is provided at the outside of the smoking article, such that the second heat-conducting element is visible on an external surface of the smoking article. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747